Citation Nr: 9927932	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for pes planus with 
scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for 20 years, and retired 
from service in August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating action rendered in September 1997 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran has alleged that the disability evaluations 
currently assigned for his service-connected prostatitis, 
hypertension, and pes planus with scars do not adequate 
reflect the severity of these disabilities.  After a review 
of the pertinent record, the Board finds that additional 
development of the evidence, to include comprehensive VA 
examinations, would be helpful.  The Board notes that the 
veteran's accredited representative has requested that such 
action be undertaken.

In addition, the Board notes that, during the course of the 
veteran's appeal, the diagnostic criteria pertaining to 
hypertension were amended.  Due process considerations 
require that the severity of this disorder be evaluated under 
both rating criteria, and that the more favorable standards 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him recent treatment for 
prostatitis, hypertension, and pes 
planus.  


2.  Upon receipt of any and all such 
names, and duly executed authorization 
for the release of private medical 
records if necessary, all health care 
providers identified by the veteran 
should be requested to furnish legible 
copies of all medical records compiled 
pursuant to recent treatment accorded him 
for prostatitis, hypertension, and pes 
planus.  The RO should also ensure that 
all medical records are obtained from all 
VA medical facilities at which the 
veteran has indicated that he has been 
accorded treatment, and that any and all 
such records are associated with his 
claims folder.

3.  Following completion of the above, 
the RO should accord the veteran special 
VA examinations by the appropriate 
specialists, in order to ascertain all 
symptomatology, and the severity thereof, 
with regard to his prostatitis, 
hypertension, and pes planus.  With 
regard to prostatitis, the examiner 
should identify the nature of any voiding 
dysfunction, and/or the nature and 
frequency of any urinary tract 
infections.  The examiner should also 
identify any and all medical problems 
that are manifestations of, or are caused 
by, the veteran's prostatitis to include, 
but not limited to, the erectile 
dysfunction he claims he experiences.  
With regard to hypertension, the examiner 
should ascertain whether the veteran's 
complaints of physical discomfort, to 
include but not limited to chest pain, 
are manifestations of, or are caused by, 
his hypertension.  With regard to pes 
planus with scars, the examiner should 
identify all impairment resulting 
therefrom, to include but not limited to 
impairment and disability resulting from 
surgical treatment accorded the veteran 
for this disorder.


In the course of these examinations, all 
tests indicated should be conducted.  The 
Board notes that the report of the July 
1997 VA examination of the veteran's 
heart indicates that an upper GI study 
with barium echo, a cardiac swallow, and 
possibly a stress thallium test were 
recommended; if such studies are not 
conducted at this time, the examiner who 
evaluates the veteran's service-connected 
hypertension, pursuant to the directions 
above, should indicate on the examination 
report the reasons why such tests were 
not appropriate.

The examination reports should set forth 
all findings, and the reasons and bases 
therefor, in a clear, logical and legible 
manner.  The RO should ensure that the 
veteran's claims folders are furnished to 
the examiners prior to each examination, 
for the examiners' review and referral.

4.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination, without good cause shown 
therefor, could result in adverse action 
by VA, to include denial of his claims.

5.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
increased ratings for prostatitis, 
hypertension, and pes planus with scars 
can now be granted.  In evaluating the 
severity of the veteran's hypertension, 
the RO should consider this claim under 
the regulations that became effective on 
January 12, 1998, in addition to those 
that were in effect prior to that date.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative 

should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  If the decision remains 
adverse as to his claim for an increased 
rating for hypertension, this 
supplemental statement of the case should 
set forth the laws and regulations in 
effect as of January 12, 1998.  The case 
should then be returned to the Board for 
further review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












